Case 1:20-cv-00273-JAO-WRP Document 47 Filed 07/02/20 Page 1 of 35             PageID #:
                                  1244



                   IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF HAWAII


 HOLLY CARMICHAEL; TIMOTHY                     CIVIL NO. 20-00273 JAO-WRP
 AARON CARMICHAEL; BROOKE
 MCGOWAN; and RUSSELL HIRSCH,                  ORDER DENYING PLAINTIFFS’
                                               APPLICATION FOR TEMPORARY
               Plaintiffs,                     RESTRAINING ORDER AND
                                               ORDER TO SHOW CAUSE WHY
        vs.                                    PRELIMINARY INJUNCTION
                                               SHOULD NOT ISSUE
 DAVID IGE, in his official capacity as
 Governor of the State of Hawaii,

               Defendant.



   ORDER DENYING PLAINTIFFS’ APPLICATION FOR TEMPORARY
     RESTRAINING ORDER AND ORDER TO SHOW CAUSE WHY
         PRELIMINARY INJUNCTION SHOULD NOT ISSUE

       Plaintiffs Holly Lynn Carmichael and Timothy Aaron Carmichael

 (collectively, “the Carmichaels”) and Russell Hirsch (“Hirsch”), non-residents of

 Hawai‘i, and Brooke McGowan (“McGowan”), a resident of Hawai‘i, challenge

 Defendant Governor David Ige’s (“Defendant”) Emergency Proclamations

 regarding COVID-19 as unconstitutional under the Fifth and Fourteenth

 Amendments to the Constitution. Claiming that there is no emergency in Hawai‘i

 or the United States, Plaintiffs seek temporary injunctive relief enjoining
Case 1:20-cv-00273-JAO-WRP Document 47 Filed 07/02/20 Page 2 of 35             PageID #:
                                  1245



 Defendant from enforcing the 14-day quarantine requirements1 of the Emergency

 Proclamations and an order to show cause why a preliminary injunction should not

 issue. The Court DENIES the Application for the following reasons.

                                   BACKGROUND

       Like many states across the nation and countries around the world, Hawai‘i

 has issued a series of Emergency Proclamations “to limit the spread of COVID–19,

 a novel severe acute respiratory illness” with “no known cure, no effective

 treatment, and no vaccine.” S. Bay United Pentecostal Church v. Newsom, 140 S.

 Ct. 1613, 1613 (2020) (mem.) (Roberts, C.J., concurring). Further complicating

 efforts to contain COVID-19 is the fact that individuals who are “infected but

 asymptomatic . . . may unwittingly infect others.” Id. As of today, there are more

 than 10,533,779 cases and 512,842 deaths globally. See https://covid19.who.int/

 (last visited July 2, 2020). The United States has seen 2,679,230 cases and

 128,024 deaths.2 See https://www.cdc.gov/coronavirus/2019-ncov/cases-

 updates/cases-in-us.html (last visited July 2, 2020). Defendant contends that, due

 at least in part to the measures implemented in Hawai‘i to address the pandemic,



 1
   At the hearing, Plaintiffs clarified that they only seek temporary injunctive relief
 related to the quarantine requirement.
 2
   This reflects an increase of 54,357 cases and 725 deaths since yesterday. See
 https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html (last
 visited July 2, 2020).
                                           2
Case 1:20-cv-00273-JAO-WRP Document 47 Filed 07/02/20 Page 3 of 35            PageID #:
                                  1246



 COVID-19 numbers have remained relatively low, with 946 cases and 18 deaths to

 date. See https://health.hawaii.gov/coronavirusdisease2019/ (last visited July 2,

 2020).

 I.    Factual History

       A.     Plaintiffs

              1.     The Carmichaels

       Residents of California, the Carmichaels visit Maui up to ten times per

 year to use their vacation condominium in Lahaina. Compl. ¶¶ 58–59. They place

 the unit in a rental pool when it is unoccupied. Id. ¶ 59. The Carmichaels made

 travel arrangements to visit Hawai‘i on April 1, 2020, but cancelled after learning

 of the quarantine. Id. ¶¶ 60–61. As Defendant extended the quarantine, the

 Carmichaels cancelled all rescheduled travel plans. Appl., Decl. of Holly

 Carmichael (“Carmichael Decl.”), ECF No. 12-7 ¶¶ 4–8. Because the quarantine

 remains in effect, the Carmichaels have been unable and/or unwilling to travel to

 Maui. Compl. ¶¶ 62–63. They have concerns about necessary repairs to their unit,

 which “often require[] interaction with local tradesmen and always require[] at

 least one drive into Kahului for necessary parts, followed by a visit to the Lahaina

 Ace Hardware for items [they] later discover are also needed.” Carmichael Decl.

 ¶¶ 9–12. And they claim that once at their unit, the Emergency Proclamations

 prohibit them from exiting their unit to dispose of trash. Id. ¶ 13.


                                           3
Case 1:20-cv-00273-JAO-WRP Document 47 Filed 07/02/20 Page 4 of 35             PageID #:
                                  1247



              2.    Brooke McGowan

       McGowan resides in Hawai‘i and had plans to travel to the mainland to

 assist her daughter with a federally funded green roofs project this summer 3 and

 visit her 90-year-old grandmother who is suffering from Alzheimer’s. Id. ¶¶ 66–

 67. Without further explanation, she claims it is impossible to do both and

 complete a quarantine upon returning to Hawai‘i. Id. ¶ 68.

              3.    Russell Hirsch

       Hirsch, a Nevada resident, owns two properties in Hawai‘i—a farm in Hilo

 on Hawai‘i Island where he grows fruit trees, and a home in Kailua on Oʻahu. Id.

 ¶ 70. Hirsch cites three reasons he wishes to travel to Hawai‘i: (1) maintain his

 properties—tend to his fruit trees in Hilo and perform electrical work on his Kailua

 home that would cost substantially more if completed by an electrician; (2)

 celebrate his daughter’s graduation where she grew up; and (3) address a potential

 lawsuit involving the removal of his fruit trees. Id. ¶¶ 71–73. Hirsch alleges that

 the quarantine prevents him from doing any of this. Id. ¶ 74.

       B.     Emergency Proclamations

       As COVID-19 appeared in Hawai‘i, Defendant issued an Emergency

 Proclamation on March 4, 2020, authorizing the expenditure of State monies, and



 3
  In her Declaration, McGowan characterizes it as a home construction project.
 Appl., Decl. of Brooke McGowan (“McGowan Decl.”), ECF No. 12-8 ¶ 3.
                                           4
Case 1:20-cv-00273-JAO-WRP Document 47 Filed 07/02/20 Page 5 of 35            PageID #:
                                  1248



 suspending specified Hawai‘i statutes. Opp’n, Ex. A, ECF No. 34 at 4–7.

 Defendant’s March 16, 2020 Supplementary Proclamation suspended additional

 State laws so the State could effectively respond to the emergency. Id., Ex. B,

 ECF No. 34-1.

        On March 21, 2020, Defendant issued a Second Supplementary

 Proclamation that imposed a 14-day quarantine, effective March 26, 2020,

 applying to all persons entering Hawai‘i, both residents and non-residents alike,

 with a few exceptions related to emergency and critical infrastructure functions.

 Id., Ex. C, ECF No. 34-2 at 1. The Second Supplementary Proclamation imposed

 misdemeanor criminal penalties for violations of the quarantine rules. Id.

        In response to the community-based transmission of COVID-19, Defendant

 issued a Third Supplementary Proclamation on March 23, 2020, imposing a stay-

 at-home mandate with limited exceptions. Id., Ex. D, ECF No. 34-3 at 2. This

 Third Supplementary Proclamation restricted non-essential businesses, identified

 prohibited and permissible activities outside the home, prohibited gatherings of

 more than 10 people, and established social distancing requirements. Id. at 2–8.

 As with the quarantine, violation of the stay-at-home provisions is a misdemeanor.

 Id. at 8.

        On March 31, 2020, Defendant issued a Fourth Supplementary

 Proclamation, extending the quarantine to interisland travelers, effective April 1,


                                           5
Case 1:20-cv-00273-JAO-WRP Document 47 Filed 07/02/20 Page 6 of 35            PageID #:
                                  1249



 2020, with several identified exceptions. Opp’n, Ex. E, ECF No. 34-4 at 2. The

 criminal provisions extended to these quarantine rules. Id.

       Defendant’s Fifth Supplementary Proclamation, issued on April 16, 2020,

 implemented enhanced social distancing requirements and an eviction moratorium.

 Appl., Ex. 6, ECF No. 12-2 at 33–40. On April 25, 2020, Defendant issued a Sixth

 Supplementary Proclamation amending and restating all prior proclamations and

 orders related to the COVID-19 emergency. Id., Ex. 7, ECF No. 12-2 at 42–75.

       The May 5, 2020 Seventh Supplementary Proclamation eased restrictions

 and authorized the reopening of certain business and activities, subject to social

 distancing guidelines, transitioning from a stay-at-home phase to a safer-at-home

 phase. Opp’n, Ex. F, ECF No. 34-5. The May 18, 2020 Eighth Supplementary

 Proclamation extended the quarantine and eviction moratorium until June 30,

 2020. Id., Ex. G, ECF No. 34-6. It also authorized the next phase of reopening:

 the act-with-care phase. Id.

       On June 10, 2020, Defendant issued a Ninth Supplementary Proclamation

 lifting the interisland quarantine on June 16, 2020 while extending the interstate

 quarantine until July 31, 2020. Opp’n, Ex. H, ECF No. 34-7 at 9, 31.

       On June 25, 2020, Defendant announced the August 1, 2020 implementation

 of the trans-Pacific pre-testing program, which allows travelers to avoid quarantine

 by supplying a negative COVID-19 test obtained within 72 hours of arrival in


                                           6
Case 1:20-cv-00273-JAO-WRP Document 47 Filed 07/02/20 Page 7 of 35            PageID #:
                                  1250



 Hawai‘i. Opp’n, Decl. of Bruce S. Anderson, Ph.D (“Anderson Decl.”), ECF No.

 33-5 ¶ 8. Those with temperatures exceeding 100.4 or exhibiting other signs of

 infection will undergo secondary screening and be offered a COVID-19 test. Id.

 II.   Procedural History

       Plaintiffs commenced this action on June 15, 2020, alleging that Defendant’s

 Emergency Proclamations violate their Fifth and Fourteenth Amendment rights.

 They assert the following claims: Count 1 – Fifth Amendment violation of the

 right to travel; Count 2 – Fifth Amendment due process violation of the right to

 liberty; Count 3 – Fourteenth Amendment equal protection violation; and Count 4

 – Fifth and Fourteenth Amendment due process and equal protection violations

 caused by the Emergency Proclamations. Plaintiffs request an order temporarily,

 preliminarily, and permanently enjoining Defendant from enforcing his Emergency

 Proclamations or otherwise interfering with their constitutional rights, and for an

 award of attorneys’ fees and costs. Compl. at 27.

       The present Application followed on June 17, 2020. ECF No. 12.

                                LEGAL STANDARD

       The standards governing temporary restraining orders (“TRO”) and

 preliminary injunctions are “substantially identical.” Washington v. Trump, 847

 F.3d 1151, 1159 n.3 (9th Cir. 2017) (citation omitted); see Kaiser Found. Health

 Plan, Inc. v. Queen’s Med. Ctr., Inc., 423 F. Supp. 3d 947, 951 n.1 (D. Haw.


                                           7
Case 1:20-cv-00273-JAO-WRP Document 47 Filed 07/02/20 Page 8 of 35                 PageID #:
                                  1251



 2019). To obtain preliminary injunctive relief, a plaintiff must establish: (1) a

 likelihood of success on the merits; (2) a likelihood of irreparable harm in the

 absence of preliminary relief; (3) the balance of equities tips in favor of the

 plaintiff; and (4) an injunction is in the public interest. See Winter v. Nat. Res. Def.

 Council, Inc., 555 U.S. 7, 20 (2008) (citations omitted). Where, as here, the

 government is a party, the last two factors merge. See Drakes Bay Oyster Co. v.

 Jewell, 747 F.3d 1073, 1092 (9th Cir. 2014).

       The Ninth Circuit also employs a “sliding scale” approach to preliminary

 injunctions, under which “the elements of the preliminary injunction test are

 balanced, so that a stronger showing of one element may offset a weaker showing

 of another.” All. for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th Cir.

 2011). The issuance of a preliminary injunction may be appropriate when there are

 “‘serious questions going to the merits’ and a balance of hardships that tips sharply

 towards the plaintiff . . . so long as the plaintiff also shows that there is a likelihood

 of irreparable injury and that the injunction is in the public interest.” Id. at 1135.

       Injunctive relief is “an extraordinary remedy that may only be awarded upon

 a clear showing that the plaintiff is entitled to such relief”; it is “never awarded as

 of right.” Winter, 555 U.S. at 22, 24 (citations omitted). “[C]ourts ‘must balance

 the competing claims of injury and must consider the effect on each party of the

 granting or withholding of the requested relief,’” and should be particularly


                                             8
Case 1:20-cv-00273-JAO-WRP Document 47 Filed 07/02/20 Page 9 of 35             PageID #:
                                  1252



 mindful, in exercising their sound discretion, of the “public consequences in

 employing the extraordinary remedy of injunction.” Id. at 24 (citations omitted).

       Moreover, mandatory injunctions ordering affirmative action by a defendant,

 which is what Plaintiffs request here, go “well beyond simply maintaining the

 status quo . . . [and are] particularly disfavored.” Marlyn Nutraceuticals, Inc. v.

 Mucos Pharma GmbH & Co., 571 F.3d 873, 879 (9th Cir. 2009) (quoting

 Anderson v. United States, 612 F.2d 1112, 1114 (9th Cir. 1979), as amended

 (1980)). Mandatory injunctions are “subject to heightened scrutiny and should not

 be issued unless the facts and law clearly favor the moving party,” Dahl v. HEM

 Pharm. Corp., 7 F.3d 1399, 1403 (9th Cir. 1993) (citation omitted), or “extreme or

 very serious damage will result.” Park Vill. Apartment Tenants Ass’n v. Mortimer

 Howard Tr., 636 F.3d 1150, 1160 (9th Cir. 2011) (citation omitted). They “are not

 issued in doubtful cases.” Id. (citation omitted). “The court’s finding of a strong

 likelihood that plaintiffs would succeed on the merits of their claims also evidences

 a conclusion that the law and facts clearly favor plaintiffs, meeting the requirement

 for issuance of a mandatory preliminary injunction.” Katie A., ex rel. Ludin v. Los

 Angeles County, 481 F.3d 1150, 1157 (9th Cir. 2007) (citation omitted).

                                    DISCUSSION

       Plaintiffs request a TRO enjoining Defendant, his agents, employees,

 successors in office, and the political subdivisions of the State, from enforcing or


                                           9
Case 1:20-cv-00273-JAO-WRP Document 47 Filed 07/02/20 Page 10 of 35              PageID #:
                                   1253



 requiring compliance with: (1) the 14-day quarantine or (2) prohibitions on

 Plaintiffs’ due process and equal protection rights, including the right to travel.

 Appl. at i. Plaintiffs also ask that Defendant be ordered to show cause why a

 preliminary injunction should not issue. Id.

 I.    Standing

       Defendant argues that Plaintiffs lack standing because they have not alleged

 concrete and particularized injuries-in-fact. Plaintiffs counter that they have

 standing because: (1) the quarantine “substantially burdened” the Carmichaels and

 has prevented them from traveling to their vacation condominium on Maui; (2)

 “the quarantine period makes it functionally impossible” for McGowan to visit her

 daughter or care for her grandmother on the mainland; and (3) the quarantine

 prevents Hirsch from traveling to both his properties during a single short visit;

 prevents him from attending to any business at either property during the

 quarantine period; and “substantially burdens” his family’s plans to travel to

 Hawai‘i to celebrate his daughter’s graduation. Reply, ECF No. 40 at 2–3.

       A plaintiff must demonstrate three elements to establish that he or she has

 standing to sue in federal court: (1) “injury in fact” that is “concrete and

 particularized” and “actual or imminent”; (2) the injury must be fairly traceable to

 the defendant’s conduct; and (3) the injury can be redressed through adjudication.

 Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992) (citations omitted);


                                           10
Case 1:20-cv-00273-JAO-WRP Document 47 Filed 07/02/20 Page 11 of 35             PageID #:
                                   1254



 see Spokeo, Inc. v. Robins, __ U.S. __, 136 S. Ct. 1540, 1547 (2016). A plaintiff

 exclusively seeking declaratory and injunctive relief must additionally “show a

 very significant possibility of future harm.” San Diego Cty. Gun Rights Comm. v.

 Reno, 98 F.3d 1121, 1126 (9th Cir. 1996) (citation omitted).

       Plaintiffs’ bare and conclusory allegations, both in the Complaint and in

 their declarations, reveal a common theme: they have elected not to travel—

 whether to or from Hawai‘i—because they do not want to be quarantined. Less

 obvious are the injuries they purport to have suffered or are in imminent danger of

 sustaining as a result of the Emergency Proclamations. For example, McGowan

 wants to travel to the mainland, i.e., leave Hawai‘i, and has not explained how

 quarantining upon her return constitutes a very significant possibility of future

 harm. Because the Court denies the request for TRO, however, it declines to reach

 standing at this time.

 II.   Plaintiffs Are Not Entitled to Injunctive Relief

       A.     Strong Likelihood of Success on the Merits/Serious Questions Going
              to the Merits4



 4
    This is the only element (of four) addressed by Plaintiffs in their Application.
 Because it is Plaintiff’s burden to prove entitlement to injunctive relief, and they
 failed to present a prima facie case as to all required elements in their Application,
 it can be denied on this basis alone regardless of whether Plaintiffs eventually
 addressed the remaining elements in their Reply. Even considering those
 arguments, though, Plaintiffs still have not met their burden.

                                           11
Case 1:20-cv-00273-JAO-WRP Document 47 Filed 07/02/20 Page 12 of 35              PageID #:
                                   1255



       Chief Justice Robert’s concurrence in South Bay United Pentecostal Church

 v. Newsom informs the Court’s analysis. 140 S. Ct. 1613 (Roberts, C.J.,

 concurring).5 Chief Justice Roberts recognized that the “Constitution principally

 entrusts ‘[t]he safety and the health of the people’ to the politically accountable

 officials of the States ‘to guard and protect.’” Id. (quoting Jacobson v.

 Massachusetts, 197 U.S. 11, 38 (1905)) (alteration in original). The latitude of

 officials “must be especially broad” when acting “in areas fraught with medical

 and scientific uncertainties.” Id. (quoting Marshall v. United States, 414 U.S. 417,

 427 (1974)). If officials do not exceed these broad limits, “they should not be

 subject to second-guessing by an ‘unelected federal judiciary,’ which lacks the

 background, competence, and expertise to assess public health and is not

 accountable to the people.” Id. at 1613–14 (quoting Garcia v. San Antonio Metro.

 Transit Auth. 469 U.S. 528, 545 (1985)). This is particularly true when “a party

 seeks emergency relief in an interlocutory posture, while local officials are actively

 shaping their response to changing facts on the ground.” Id. at 1614. In such



 5
   While South Bay did not concern Equal Protection or Due Process claims, it
 denied an application for injunctive relief to enjoin enforcement of the California
 governor’s executive order restricting attendance at places of worship. Notably,
 Chief Justice Roberts focused on the deference paid to local governments
 concerning matters of health and safety, and not the standards typically applied to
 constitutional claims, i.e., strict scrutiny to assess a free exercise claim under the
 First Amendment.

                                           12
Case 1:20-cv-00273-JAO-WRP Document 47 Filed 07/02/20 Page 13 of 35            PageID #:
                                   1256



 circumstances, “[t]he notion that it is ‘indisputably clear’ that the Government’s

 limitations are unconstitutional seems quite improbable.” Id.

       Courts presented with emergency challenges to governor-issued orders

 temporarily restricting activities to curb the spread of COVID-19 have consistently

 applied Jacobson v. Massachusetts to evaluate those challenges.6 See, e.g., League

 of Indep. Fitness Facilities & Trainers, Inc. v. Whitmer, __ F.3d __, No. 20-1581,

 2020 WL 3468281, at *2 (6th Cir. June 24, 2020) (collecting cases); Slidewaters

 LLC v. Wash. Dep’t of Labor & Indus., No. 2:20-CV-0210-TOR, 2020 WL

 3130295, at *4 (E.D. Wash. June 12, 2020); Prof’l Beauty Fed’n of Cal. v.

 Newsom, No. 2:20-cv-04275-RGK-AS, 2020 WL 3056126, at *5 (C.D. Cal. June

 8, 2020) (collecting cases); Altman v. County of Santa Clara, __ F. Supp. 3d __,

 No. 20-cv-02180-JST, 2020 WL 2850291, at *7 (N.D. Cal. June 2, 2020)

 (“Although Plaintiffs attempt to dismiss Jacobson as ‘arcane constitutional

 jurisprudence,’ . . . the case remains alive and well – including during the present

 pandemic.” (citation omitted)); Six v. Newsom, __ F. Supp. 3d __, No. 8:20-cv-

 00877-JLS-DFM, 2020 WL 2896543, at *3 (C.D. Cal. May 22, 2020).

       According to Jacobson, the liberties secured by the Constitution do “not

 import an absolute right in each person to be, at all times and in all circumstances,


 6
   Plaintiffs argue that Jacobson is inapplicable. But the cases they rely upon did
 not address South Bay. Indeed, one case preceded South Bay and the order in the
 other case issued the same day as South Bay.
                                           13
Case 1:20-cv-00273-JAO-WRP Document 47 Filed 07/02/20 Page 14 of 35             PageID #:
                                   1257



 wholly freed from restraint. There are manifold restraints to which every person is

 necessarily subject for the common good.” Jacobson, 197 U.S. at 26. It is a

 “fundamental principle that persons and property are subjected to all kinds of

 restraints and burdens in order to secure the general comfort, health, and prosperity

 of the state.” Id. (citation and internal quotations marks omitted). When an

 epidemic of disease threatens the safety of a community’s members, it “has the

 right to protect itself.” Id. at 27. And commensurate with that right is a state’s

 authority “to enact quarantine laws and health laws of every description.” Id. at 25

 (internal quotations marks omitted).

       Defendant’s Emergency Proclamations—purporting to protect public health

 during the COVID-19 pandemic—are not susceptible to Plaintiffs’ constitutional

 challenges unless they have “no real or substantial relation to” the crisis or are

 “beyond all question, a plain, palpable invasion of rights secured by the

 fundamental law.” Jacobson, 197 U.S. at 31 (citations omitted). Indeed,

 “Jacobson instructs that all constitutional rights may be reasonably restricted to

 combat a public health emergency.” In re Abbott, 954 F.3d 772, 786 (5th Cir.

 2020). And “the judiciary may not ‘second-guess the state’s policy choices in

 crafting emergency public health measures.’” In re Rutledge, 956 F.3d 1018, 1029

 (8th Cir. 2020) (quoting Abbott, 954 F.3d at 784).




                                           14
Case 1:20-cv-00273-JAO-WRP Document 47 Filed 07/02/20 Page 15 of 35           PageID #:
                                   1258



              1.    Real or Substantial Relation to Public Health

       Defendant argues that the self-quarantine orders were designed to prevent

 the importation and intrastate spread of COVID-19 and that restrictions on non-

 essential businesses are necessary to maintain social distancing and stem the spread

 of community transmission. Defendant successfully demonstrates that his

 Emergency Proclamations have a real or substantial relation to the public health

 crisis caused by the COVID-19 pandemic.

       Dr. Sarah Park, Hawaii’s State Epidemiologist, avers that restrictions on

 non-essential businesses, stay-at-home orders, and quarantines (interstate and

 intrastate) were imposed to minimize the spread of COVID-19. Opp’n, Decl. of

 Sarah Y. Park, M.D. (“Park Decl.”), ECF No. 33-2 ¶¶ 16–17. Dr. Park advised

 Defendant about the necessity of both the interstate and intrastate quarantines and

 determined that a 14-day quarantine was appropriate because that is the estimated

 length of COVID-19’s maximum incubation period. Id. ¶¶ 19–20. Dr. Park opines

 that due to the measures undertaken by Defendant, Hawaii’s infection and death

 rates have remained low and that the implementation of the Emergency

 Proclamations met the goal of flattening the curve and slowing infections to a rate

 that would prevent the health system from becoming overwhelmed. Id. ¶¶ 9, 30.

 According to Dr. Park, the quarantine remains in effect because absent a vaccine or

 cure, the following non-exhaustive benchmarks must be met to lift it: “ensuring all


                                          15
Case 1:20-cv-00273-JAO-WRP Document 47 Filed 07/02/20 Page 16 of 35             PageID #:
                                   1259



 businesses, schools, healthcare facilities are following safe practices; increasing its

 contact tracing capability; working to establish protocols for testing travelers prior

 to their arrival; ensuring a continuously stable and adequate supply of testing

 supplies and personal protective equipment; and increasing the state’s daily testing

 capacity.” Id. ¶ 28. Dr. Park hopes that utilizing these benchmarks will allow for

 safe re-opening of trans-Pacific travel without risking a second wave of infection.

 Id.

       Dr. Steven Hankins, Lead Coordinator for Emergency Support Function-8

 with the Hawai‘i Emergency Management Agency (“HI-EMA”), states that

 according to HI-EMA’s model, if not for the quarantine, more than 25,000

 cumulative COVID-19 patients in Hawai‘i would have required hospitalization by

 the end of July 2020 and more than 5,000 deaths would have occurred by July 23,

 2020. Opp’n, Decl. of Steven Hankins, M.D. (“Hankins Decl.”), ECF No. 33-3 ¶

 7. Based on the number of licensed hospital beds in Hawai‘i, and given the

 number typically occupied by non-COVID-19 patients, Dr. Hankins estimates that

 Hawai‘i would have exceeded bed capacity on or around June 28, 2020,7 which

 would have prevented the acute care system from providing necessary care and




 7
   Dr. Hankins provides a date of “06/28/2000,” which appears to be a
 typographical error.
                                           16
Case 1:20-cv-00273-JAO-WRP Document 47 Filed 07/02/20 Page 17 of 35             PageID #:
                                   1260



 “led to significant excess deaths both from COVID-19 and from the other

 conditions which require hospital care.” Id. ¶¶ 10–11.

       The foregoing establishes that the Emergency Proclamations bear a real or

 substantial relation to public health. See, e.g., Altman, 2020 WL 2850291, at *9

 (concluding that the subject order bears “a real or substantial relationship to the

 legitimate public health goal of reducing COVID-19 transmission and preserving

 health care resources” (citations omitted)); Prof’l Beauty, 2020 WL 3056126, at *6

 (“In this case, the Court finds that California’s Stay at Home Order bears a real and

 substantial relation to public health insofar as it bars cosmetologists from

 working.”); Rutledge, 956 F.3d at 1029 (“On the record before us, the State’s

 interest in conserving PPE resources and limiting social contact among patients,

 healthcare providers, and other staff is clearly and directly related to public health

 during this crisis. That interest is being effectuated by the ADH directive. The

 directive is a legally valid response to the circumstances confronted by the

 Governor and state health officials.”); Abbott, 954 F.3d at 787 (“In sum, it cannot

 be maintained on the record before us that GA-09 bears ‘no real or substantial

 relation’ to the state’s goal of protecting public health in the face of the COVID-19

 pandemic.” (citation omitted)).




                                           17
Case 1:20-cv-00273-JAO-WRP Document 47 Filed 07/02/20 Page 18 of 35             PageID #:
                                   1261



       Plaintiffs’ theory that no emergency exists here or throughout the United

 States is contradicted by the record and readily available information.8 With the

 lifting of restrictions in Hawai‘i, COVID-19 cases have increased. Park Decl. ¶ 41.

 And across the country, there is a resurgence in cases following the loosening of

 restrictions. Id. ¶¶ 22, 29, 39–40. Plaintiffs have not refuted Defendant’s

 proffered bases for the Emergency Proclamations—all of which have a real or

 substantial relation to public health—especially where, as here, “[t]he precise

 question of when restrictions on particular social activities should be lifted during

 the pandemic is a dynamic and fact-intensive matter subject to reasonable

 disagreement.” S. Bay, 140 S. Ct. at 1613 (Roberts, C.J., concurring). It is not the

 Court’s role to “usurp the functions of another branch of government,” Jacobson,

 197 U.S. at 28, by second-guessing the State’s bases for formulating and extending

 public health and safety measures. It is “the duty of the constituted authorities

 primarily to keep in view the welfare, comfort, and safety of the many, and not

 permit the interests of the many to be subordinated to the wishes or convenience of

 the few.” Id. at 29.


 8
   Plaintiffs rely entirely on the declaration of an economist to contend that there is
 no emergency. See Appl., Decl. of Joel W. Hay, Ph.D, ECF No. 12-3 ¶ 36 (“[I]t is
 my professional opinion that 14-day quarantines are ineffective because there is no
 emergency in Hawaii or the United States.”). Plaintiffs appear to disregard any
 role the Emergency Proclamations may have played in limiting COVID-19 cases
 and deaths, instead relying solely on those numbers as evidence of a lack of
 emergency.
                                           18
Case 1:20-cv-00273-JAO-WRP Document 47 Filed 07/02/20 Page 19 of 35            PageID #:
                                   1262



              2.    Plain, Palpable Invasion of Rights Secured by the Constitution

       The Court now considers the second Jacobson inquiry: whether the

 Emergency Proclamations are “beyond question, in palpable conflict with the

 Constitution.”9 Jacobson, 197 U.S. at 31 (emphasis added). And more precisely,

 whether they cause a “plain, palpable invasion” of Plaintiffs’ Fifth and Fourteenth

 Amendment rights. Id. The Court concludes they do not, whether under

 traditional levels of scrutiny or Jacobson’s highly deferential standard.

                    a.     Right to Travel (Count 1)

       Plaintiffs claim that the Emergency Proclamations violate their fundamental

 right to travel between states under the Fifth Amendment. Appl. at 14; Compl. ¶¶

 84–85. This claim necessarily fails because “the Fifth Amendment’s due process

 clause only applies to the federal government.” Bingue v. Prunchak, 512 F.3d

 1169, 1174 (9th Cir. 2008) (citations omitted). It “prohibits the federal

 government from depriving persons of due process, while the Fourteenth

 Amendment explicitly prohibits deprivations without due process by the several

 States.” Castillo v. McFadden, 399 F.3d 993, 1002 n.5 (9th Cir. 2005) (citation

 omitted).



 9
   “Although courts have not yet defined the precise contours of this standard, it
 plainly puts a thumb on the scale in favor of upholding state and local officials’
 emergency public health responses.” Prof’l Beauty, 2020 WL 3056126, at *7
 (citation omitted).
                                          19
Case 1:20-cv-00273-JAO-WRP Document 47 Filed 07/02/20 Page 20 of 35              PageID #:
                                   1263



       Even if Plaintiffs invoked the proper constitutional provision, they would not

 be entitled to injunctive relief. Although “‘travel’ is not found in the text of the

 Constitution,” the “‘constitutional right to travel from one State to another’ is

 firmly embedded in [Supreme Court] jurisprudence.” Saenz v. Roe, 526 U.S. 489,

 498 (1999) (citation omitted). The “right to travel” has three components, two of

 which are relevant here: (1) “the right of a citizen of one State to enter and to

 leave another State,” and (2) “the right to be treated as a welcome visitor rather

 than an unfriendly alien when temporarily present in the second State.” Id. at 500.

 “A state law implicates the right to travel when it actually deters such travel, when

 impeding travel is its primary objective, or when it uses ‘any classification which

 serves to penalize the exercise of that right.’” Attorney Gen. of N.Y. v. Soto-Lopez,

 476 U.S. 898, 903 (1986) (plurality opinion) (citations omitted).

       Plaintiffs characterize the 14-day travel quarantine as a travel ban when it is

 not. In fact, the 14-day travel quarantine violates neither of the two components of

 the right to travel identified above, as individuals from other states may freely

 travel to Hawai‘i; they must simply comply with the quarantine, a requirement

 equally applicable to Hawai‘i residents. This limited restriction (not ban) is a

 reasonable one. We are in the middle of a pandemic, and even Plaintiffs’ counsel

 voluntarily acknowledged at the hearing that the COVID-19 crisis is serious.




                                           20
Case 1:20-cv-00273-JAO-WRP Document 47 Filed 07/02/20 Page 21 of 35              PageID #:
                                   1264



       In their Reply, Plaintiffs attempt to expand their claim, arguing that

 interstate and intrastate travelers are treated differently because individuals already

 in Hawai‘i may travel between islands, while those traveling from the mainland are

 subject to the quarantine.10 Reply at 8. This is a failed effort to create a distinction

 where none exists. Just as non-residents traveling to Hawai‘i are restricted from

 traveling between islands, so, too, are residents returning from the mainland.

 Conversely, residents and non-residents may freely travel intrastate if they are not

 quarantined.

       Plaintiffs present comments Defendant made to the Associated Press on May

 4, 2020 as evidence that the quarantine was designed to bar interstate movement

 and reduce the number of visitors to Hawai‘i. Defendant stated: “We are the most

 isolated community on the planet . . . . As such, we’ve got to be more self-reliant,

 but we also had the opportunity to enact a quarantine, make it meaningful and most



 10
    Plaintiffs also attempt to manufacture a classification between those traveling to
 Hawai‘i and those leaving Hawai‘i: “Americans traveling from the mainland are
 subject to Governor Ige’s 14-day mandatory quarantine, while Americans traveling
 from Hawaii to the mainland or from island to island are not.” Reply at 9. It is
 axiomatic that those traveling to the mainland would not be subject to Hawaii’s
 quarantine once they leave. This distinction is irrelevant in any event because the
 right to travel concerns differentiation between residents and non-residents. No
 such distinction exists here. All who leave Hawai‘i for the mainland—non-
 residents and residents alike—will not be subject to Hawaii’s quarantine on the
 mainland, though they will be subject to any quarantine requirements imposed by
 another state.

                                           21
Case 1:20-cv-00273-JAO-WRP Document 47 Filed 07/02/20 Page 22 of 35             PageID #:
                                   1265



 importantly, know that we could really dramatically reduce the number of visitors

 we get.” Reply, Ex. 5, ECF No. 40-6.11 This singular statement does not change

 the neutral nature of the quarantine itself. See Altman, 2020 WL 2850291, at *12

 (“Courts applying Jacobson to other COVID-19 restrictions have found that facial

 neutrality weighed in favor of upholding them.” (citations omitted)). Neither does

 it alter the primary objective of the Emergency Proclamations, which is to limit the

 importation and spread of COVID-19 and to prevent the health care system from

 becoming overwhelmed.

       Plaintiffs further contend that the quarantine deters travel because they deem

 it “impossible” to fulfill their purposes for traveling and complete the quarantine.

 While not its intended purpose, the quarantine appears to have some deterrent

 effect, as evidenced by the depressed visitor numbers. But any deterrent effect the

 quarantine may have on Plaintiffs’ travel to Hawai‘i does not amount to a violation

 of their right to travel. We are not here dealing with a quarantine or Emergency

 Proclamations with a purpose of deterring Plaintiffs (or other out-of-state travelers)

 from entering Hawai‘i. See, e.g., Shapiro v. Thompson, 394 U.S. 618, 631 (1969),



 11
     Despite acknowledging that Defendant made this statement weeks before they
 filed their lawsuit, Plaintiffs waited until the Reply to offer it as evidence in
 support of their Application. Simply put, this tactic undermines the notion that a
 party should present all evidence in support of its request at the outset so that the
 opposing party has an opportunity to respond. Nonetheless, because the Court
 permitted Defendant to respond at the hearing, it will consider this evidence.
                                           22
Case 1:20-cv-00273-JAO-WRP Document 47 Filed 07/02/20 Page 23 of 35              PageID #:
                                   1266



 overruled on other grounds by Edelman v. Jordan, 415 U.S. 651 (1974) (“[T]he

 purpose of deterring the in-migration of indigents cannot serve as justification for

 the classification created by the one-year waiting period, since that purpose is

 constitutionally impermissible.” (emphasis added)). Indeed, “not everything that

 deters travel burdens the fundamental right to travel. States and the federal

 government would otherwise find it quite hard to tax airports, hotels, moving

 companies or anything else involved in interstate movement.” Matsuo v. United

 States, 586 F.3d 1180, 1183 (9th Cir. 2009). Because the non-resident Plaintiffs

 are not barred from entry into and out of Hawai‘i nor are they treated differently

 than residents, there is no plain, palpable conflict with the Fourteenth Amendment.

       Even assuming the quarantine imposed a burden on Plaintiffs’ right to travel,

 thereby triggering strict scrutiny, see Mem’l Hosp. v. Maricopa County, 415 U.S.

 250, 262 n.21 (1974), Plaintiffs would nevertheless be unable to show a likelihood

 of success on the merits or a serious question going to the merits. To survive strict

 scrutiny, the quarantine must be “narrowly tailored to promote a compelling

 governmental interest.” Nunez ex rel. Nunez v. City of San Diego, 114 F.3d 935,

 946 (9th Cir. 1997) (citing Plyler v. Doe, 457 U.S. 202, 217 (1982)); see Soto-

 Lopez, 476 U.S. at 904 & n.4 (citations omitted).

       Defendant imposed the quarantine to prevent the importation and spread of

 COVID-19 and to avoid overwhelming the health care system, which are


                                          23
Case 1:20-cv-00273-JAO-WRP Document 47 Filed 07/02/20 Page 24 of 35             PageID #:
                                   1267



 compelling state interests. And the quarantine is narrowly tailored because

 asymptomatic individuals can spread the disease, COVID-19 has an estimated 14-

 day incubation period, and it is unclear that there are less restrictive means to

 achieve Defendant’s stated interests. Moreover, from August 1, 2020, the trans-

 Pacific pre-testing program will allow travelers to waive the quarantine

 requirement if they obtain a negative COVID-19 test within 72 hours of arrival and

 provide proof upon landing.12 Anderson Decl. ¶ 8. Any traveler exhibiting signs

 of infection will undergo secondary screening and be offered a COVID-19 test at

 the airport. Id.

       Accordingly, based on the record presently before it, the Court finds that the

 quarantine survives strict scrutiny and Plaintiffs cannot at this time establish a

 likelihood of success or raise a serious question going to the merits of their right to

 travel claim. See, e.g., Bayley’s Campground Inc. v. Mills, __ F. Supp. 3d __, No.

 2:20-cv-00176-LEW, 2020 WL 2791797, at *1, 11 (D. Me. May 29, 2020)

 (finding that Maine’s quarantine restrictions—prohibiting non-residents from

 sheltering there “unless they own or can rent property in Maine where they can

 quarantine themselves for 14 days”—burdened the plaintiffs’ “right to travel,” but



 12
    The implementation of the trans-Pacific pre-testing program does not undercut
 the reasonableness of the restrictions currently in place. What will be feasible next
 month was not necessarily possible earlier in the crisis because of benchmarks that
 must be met. Park Decl., ECF No. 33-2 ¶ 28.
                                           24
Case 1:20-cv-00273-JAO-WRP Document 47 Filed 07/02/20 Page 25 of 35                  PageID #:
                                   1268



 nevertheless concluding that they did not show a likelihood of success because

 “[i]t is not at all clear that there are any less restrictive means for the state to still

 meet their goal of curbing COVID-19”).

                      b.     Due Process (Counts 2 and 4)

        Plaintiffs allege that the Emergency Proclamations violate their liberty

 rights and do not offer a process by which to challenge the Emergency

 Proclamations prior to or following their implementation. As with Count 1,

 Plaintiffs invoke the wrong constitutional provision and are not entitled to relief on

 that basis alone. But even construing this as a Fourteenth Amendment claim,

 Plaintiffs are unlikely to succeed on the merits and fail to raise serious questions

 going to the merits.

                             i.     Substantive Due Process (Count 2)

        Count 2 is largely comprised of historic legal principles from Supreme Court

 cases without clear articulation of Plaintiffs’ claims against Defendant. Plaintiffs

 allege, in conclusory fashion, that the Emergency Proclamations violate their

 fundamental liberty interests, namely their right to travel, right to earn a living, and

 freedom from house arrest. Compl. ¶ 104.

        The substantive component of the Due Process Clause of the Fourteenth

 Amendment “protects certain individual liberties from state interference.”

 Franceschi v. Yee, 887 F.3d 927, 937 (9th Cir. 2018) (alteration in original)


                                              25
Case 1:20-cv-00273-JAO-WRP Document 47 Filed 07/02/20 Page 26 of 35            PageID #:
                                   1269



 (citations omitted). “[O]nly those aspects of liberty that we as a society

 traditionally have protected as fundamental are included within the substantive

 protection of the Due Process Clause.” Id. (citation omitted). Therefore,

 substantive due process is “largely confined to protecting fundamental liberty

 interests, such as marriage, procreation, contraception, family relationships, child

 rearing, education and a person’s bodily integrity, which are ‘deeply rooted in this

 Nation’s history and tradition.’” Id. (citations omitted); see also Engquist v. Or.

 Dep’t of Agric., 478 F.3d 985, 996 (9th Cir. 2007) (“A threshold requirement to a

 substantive or procedural due process claim is the plaintiff’s showing of a liberty

 or property interest protected by the Constitution.” (citation omitted)).

       The Court addressed the right to travel above. In the Application, Plaintiffs

 focus on the deprivation of liberty caused by the quarantine and stay-at-home

 mandate, which they equate with a state-wide confinement whether or not one is

 infected with COVID-19. Appl. at 15–16. To the extent Plaintiffs’ request for

 relief is predicated on a stay-at-home mandate, they cannot show a likelihood of

 success on the merits or raise serious questions going to the merits. Hawai‘i is

 currently in an act-with-care phase, which took effect on May 18, 2020. Opp’n,

 Exs. G–H. On May 5, 2020, a safer-at-home phase replaced the stay-at-home




                                           26
Case 1:20-cv-00273-JAO-WRP Document 47 Filed 07/02/20 Page 27 of 35             PageID #:
                                   1270



 phase.13 Id., Ex. F. Neither the safer-at-home nor act-with-care phases confine

 non-quarantined residents or visitors to their homes/lodging, so this claim lacks

 any basis.

       Plaintiffs fare no better with their claim that the quarantine violates their

 fundamental rights. Although the right to travel within the United States is

 constitutionally protected, that does not mean that a temporary quarantine cannot

 be instituted in certain areas when evidence shows that unlimited travel there

 would directly and materially interfere with the safety and welfare of that area. See

 Zemel v. Rusk, 381 U.S. 1, 15–16 (1965). As discussed above, assuming the

 quarantine is subject to strict scrutiny instead of the highly deferential Jacobson

 standard, it is narrowly tailored to promote a compelling governmental interest—

 preventing the importation and spread of COVID-19 and avoiding an overwhelmed

 health care system. Thus, Plaintiffs are unlikely to succeed on the merits and they

 have not raised serious questions going to the merits.

                           ii.    Procedural Due Process

       Plaintiffs do not delineate between substantive and procedural due process,

 but they appear to assert a procedural due process claim—entitlement to and

 deprivation of some process with respect to the issuance of the Emergency and


 13
    This tends to demonstrate that Defendant is employing a tiered and measured
 reopening strategy with a goal of imposing only those restrictions deemed
 necessary to promote public health and safety.
                                           27
Case 1:20-cv-00273-JAO-WRP Document 47 Filed 07/02/20 Page 28 of 35             PageID #:
                                   1271



 Supplementary Proclamations. Appl. at 21; Compl. ¶ 138 (“Governor Ige’s

 emergency orders provide for no opportunity for a hearing; no appeal; no

 reconsideration, notwithstanding that the Governor ordered house arrest for all

 people in Hawaii, engaged in the promulgation of administrative regulations and

 legislative prerogatives.”).

         “Procedural due process imposes constraints on governmental decisions

 which deprive individuals of ‘liberty’ or ‘property’ interests within the meaning of

 the Due Process Clause of the Fifth or Fourteenth Amendment.” Mathews v.

 Eldridge, 424 U.S. 319, 332 (1976). These protections notwithstanding, the

 Supreme Court has determined that “summary administrative action may be

 justified in emergency situations.” Hodel v. Va. Surface Mining & Reclamation

 Ass’n, Inc., 452 U.S. 264, 300 (1981) (citations omitted). A “deprivation of

 property to protect the public health and safety is ‘[o]ne of the oldest examples’ of

 permissible summary action.” Id. (alteration in original) (citations omitted).

 COVID-19 is an unprecedented emergency. And despite Plaintiffs’ effort to

 downplay and negate its seriousness—driven by their apparent desire to “leave

 quarantine to enjoy Hawaii for 14 days” 14—it is precisely the type of emergency

 situation requiring Defendant to act expeditiously. Moreover, because the

 Emergency Proclamations affect the entire State, they “do not give rise to the


 14
      Reply at 10.
                                          28
Case 1:20-cv-00273-JAO-WRP Document 47 Filed 07/02/20 Page 29 of 35             PageID #:
                                   1272



 constitutional procedural due process requirements of individual notice and

 hearing; general notice as provided by law is sufficient.” Halverson v. Skagit

 County, 42 F.3d 1257, 1261 (9th Cir. 1994). The constantly evolving situation

 could not reasonably allow Plaintiffs to challenge every supplementary

 proclamation before it issues. Plaintiffs cannot persuasively argue that they have

 suffered a meaningful deprivation of process. Based on the foregoing, this claim is

 unlikely to succeed on the merits, and it does not raise serious questions going to

 the merits.

                     c.    Equal Protection (Counts 3 and 4)

       Plaintiffs allege that Defendant’s arbitrary categorization of business as

 essential or non-essential precludes them from making a living and results in

 disparate treatment in violation of their equal protection rights under the

 Fourteenth Amendment. Compl. ¶¶ 120–21. Plaintiffs argue that allowing certain

 activities while prohibiting others is similarly violative. Id. ¶¶ 144–45.

       “The Equal Protection Clause of the Fourteenth Amendment commands that

 no State shall ‘deny to any person within its jurisdiction the equal protection of the

 laws,’ which is essentially a direction that all persons similarly situated should be

 treated alike.” City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985)

 (quoting Plyler, 457 U.S. at 216). The Supreme Court has “repeatedly held that ‘a

 classification neither involving fundamental rights nor proceeding along suspect


                                           29
Case 1:20-cv-00273-JAO-WRP Document 47 Filed 07/02/20 Page 30 of 35               PageID #:
                                   1273



 lines . . . cannot run afoul of the Equal Protection Clause if there is a rational

 relationship between disparity of treatment and some legitimate governmental

 purpose.’” Cent. State Univ. v. Am. Ass’n of Univ. Professors, 526 U.S. 124, 127–

 28 (1999) (alteration in original) (citations omitted); Nat’l Ass’n for the

 Advancement of Psychoanalysis v. Cal. Bd. of Psychology, 228 F.3d 1043, 1049

 (9th Cir. 2000) (“To withstand Fourteenth Amendment scrutiny, a statute is

 required to bear only a rational relationship to a legitimate state interest, unless it

 makes a suspect classification or implicates a fundamental right.” (citations

 omitted)).

       The basis for this claim is unclear. Plaintiffs dispute Defendant’s

 categorization of activities as authorized/unauthorized and businesses as

 essential/non-essential. But to the extent Plaintiffs argue that these categorizations

 infringe upon their fundamental right to work, the Emergency Proclamations do

 not affect them. The Carmichaels and Hirsch reside on the mainland and

 McGowan has not alleged that the Emergency Proclamations interfere with her

 ability to work at all; her contention is that the quarantine “makes it impossible”

 for her to travel to the mainland due to the restrictions she will face upon her

 return. Given the circumstances, Plaintiffs cannot establish a likelihood of success

 on the merits and they have not raised serious questions going to the merits.




                                            30
Case 1:20-cv-00273-JAO-WRP Document 47 Filed 07/02/20 Page 31 of 35             PageID #:
                                   1274



       In sum, Plaintiffs have failed to show a likelihood that they would succeed

 on the merits of their claims, let alone a strong likelihood of success, as is required

 for a mandatory injunction. Nor have Plaintiffs raised serious questions going to

 the merits as to any of their claims. Consequently, they are not entitled to a TRO.

       B.      Irreparable Harm

       “At a minimum, a plaintiff seeking preliminary injunctive relief must

 demonstrate that it will be exposed to irreparable harm.” Caribbean Marine Servs.

 Co. v. Baldrige, 844 F.2d 668, 674 (9th Cir. 1988) (citation omitted). As a

 prerequisite to injunctive relief, “a plaintiff must demonstrate immediate

 threatened injury”; a speculative injury is not irreparable. Id. (citations omitted).

 “Irreparable harm is . . . harm for which there is no adequate legal remedy, such as

 an award of damages.” Ariz. Dream Act Coal. v. Brewer, 757 F.3d 1053, 1068

 (9th Cir. 2014) (citation omitted). “[A]n alleged constitutional infringement will

 often alone constitute irreparable harm,” Monterey Mech. Co. v. Wilson, 125 F.3d

 702, 715 (9th Cir. 1997) (citation omitted), but not if “the constitutional claim is

 too tenuous.” Goldie’s Bookstore, Inc. v. Superior Court, 739 F.2d 466, 472 (9th

 Cir. 1984).

       Plaintiffs argue that the deprivation of their constitutional rights causes them

 irreparable harm, with each day bringing further injury, and no damages can

 adequately compensate them for their loss of time and freedom. As discussed


                                           31
Case 1:20-cv-00273-JAO-WRP Document 47 Filed 07/02/20 Page 32 of 35                   PageID #:
                                   1275



 above, Plaintiffs’ declarations explain only why they have elected not to travel to

 Hawai‘i due to the potential issues that could arise from having to quarantine, or

 claim, without supporting explanation or evidence, that undergoing the quarantine

 is impossible. These cursory and speculative assertions insufficiently demonstrate

 immediate threatened injury and considering Plaintiffs’ failure to show a likelihood

 of success on the merits, their constitutional claims are too attenuated to establish

 irreparable harm.

        C.        Balance of Equities/Public Interest

        Plaintiffs view their harm as so significant that any continuation of the

 quarantine would irreparably violate their right to travel, whereas Defendant would

 suffer no hardship. Reply at 12. They also suggest that it is in Hawaii’s best

 interest to allow its residents to travel, associate, and be free from government

 restraint. Id.

        In assessing whether Plaintiffs establish that the balance of equities tip in

 their favor, “the district court has a ‘duty . . . . to balance the interests of all parties

 and weigh the damage to each.’” Stormans, Inc. v. Selecky, 586 F.3d 1109, 1138

 (9th Cir. 2009) (citation omitted). When an injunction’s impact “reaches beyond

 the parties, carrying with it a potential for public consequences, the public interest

 will be relevant to whether the district court grants the preliminary injunction.” Id.

 at 1139 (citations omitted). Indeed, “[t]he public interest inquiry primarily


                                              32
Case 1:20-cv-00273-JAO-WRP Document 47 Filed 07/02/20 Page 33 of 35             PageID #:
                                   1276



 addresses impact on non-parties rather than parties.” League of Wilderness

 Defs./Blue Mountains Biodiversity Project v. Connaughton, 752 F.3d 755, 766 (9th

 Cir. 2014) (citation omitted). It also requires the Court to “consider whether there

 exists some critical public interest that would be injured by the grant of preliminary

 relief.” Cottrell, 632 F.3d at 1138 (citation omitted); Stormans, 586 F.3d at 1139

 (“[C]ourts . . . should pay particular regard for the public consequences in

 employing the extraordinary remedy of injunction.” (citation omitted)).

       Here, the equities weigh heavily against Plaintiffs. At its core, this case is

 about the non-resident Plaintiffs’ desire to travel to their vacation homes without

 restriction and McGowan’s desire to travel to the mainland without facing a

 quarantine when she returns home. But the desires of a few cannot override the

 community’s interest in preserving its health and well-being.

       As discussed above, the restrictions imposed by the Emergency

 Proclamations were designed to slow the spread of COVID-19, and they arguably

 have. Serious consequences could result to the public if Defendant is enjoined

 from enforcing the Emergency Proclamations at this time, as doing so would

 undermine his ongoing efforts to safely reopen the state to travelers and ease

 restrictions on residents and visitors.




                                           33
Case 1:20-cv-00273-JAO-WRP Document 47 Filed 07/02/20 Page 34 of 35              PageID #:
                                   1277



         Until Defendant implements the components of Hawaii’s risk mitigation

 strategy, 15 a sudden, wholesale lifting of all restrictions in the Emergency

 Proclamations would be highly detrimental and disruptive. Defendant is

 confronting a dynamic situation fraught with uncertainty. In these unprecedented

 times, it is not the Court’s role to second-guess the decisions of state officials who

 have the expertise to assess the COVID-19 pandemic and institute appropriate

 measures to minimize its impact to this community. See Stormans, 586 F.3d at

 1139 (“[When] an injunction is asked which will adversely affect a public interest .

 . . the court may in the public interest withhold relief until a final determination of

 the rights of the parties, though the postponement may be burdensome to the

 plaintiff.” (alteration in original) (citation omitted)). Under these circumstances, a

 TRO would not be in the public’s interest.

                                    CONCLUSION

         For the reasons stated herein, the Court HEREBY DENIES Plaintiffs’

 Application for Temporary Restraining Order and for Order to Show Cause Why a

 Preliminary Injunction Should Not Issue. ECF No. 12.




 15
      Anderson Decl. ¶ 7.
                                            34
Case 1:20-cv-00273-JAO-WRP Document 47 Filed 07/02/20 Page 35 of 35                    PageID #:
                                   1278



        IT IS SO ORDERED.

        DATED:         Honolulu, Hawai‘i, July 2, 2020.




 CIVIL NO. 20-00273 JAO-WRP; Carmichael, et al. v. Ige; ORDER DENYING PLAINTIFFS’ APPLICATION
 FOR TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE WHY PRELIMINARY
 INJUNCTION SHOULD NOT ISSUE




                                               35
